(defining "criminal gang"). The gang perceives the area around Sparks
                   Middle School as their territory and frequently asks individuals in the
                   area where they are from in order to determine whether they are affiliated

                   with a rival gang or are involved in gang activity. Testimony was
                   presented that the gang asks where individuals are from in order to
                   "instill fear and claim an area is theirs, and basically terrorize a

                   neighborhood, to let them know they're in control."
                               On May 2, 2013, M.A. was watching a soccer game at Sparks
                   Middle School. Padilla-Chavez left a group of peers, approached MA., and
                   asked him where he was from. M.A. replied "nowhere," and moved away
                   from the group. Shortly thereafter, Padilla-Chavez approached M.A.
                   again and asked him why he was still there after he had been told to leave

                   the area. M.A. tried to run away, but Padilla-Chavez and another
                   individual dragged him to an isolated area, beat him, and stole several

                   items of his property.
                               We conclude that the jury could reasonably infer from the

                   evidence presented that Padilla-Chavez robbed M.A. for the purposes of
                   promoting, furthering, or assisting the activities of the Tijuanitos.    See

                   NRS 193.168(1). Circumstantial evidence may support a conviction, Lisle

                   v. State, 113 Nev. 679, 691-92, 941 P.2d 459, 467 (1997), holding limited
                   on other grounds by Middleton v. State, 114 Nev. 1089, 1117 n.9, 968 P.2d

                   296, 315 n.9 (1998), and the jury's verdict will not be disturbed on appeal

                   where, as here, it is supported by sufficient evidence, see Bolden v. State,



SUPREME COURT
       OF
    NEVADA
                                                        2
(0) I947A cdeA).
                 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev.
                 53, 56, 825 P.2d 571, 573 (1992). Accordingly we
                             ORDER the judgment of conviction AFFIRMED.




                                        Hardesty


                     ayi
                    ss  e
                 Douglas -
                                               J.           Utiut
                                                           Cherry



                 cc: Hon. Lidia Stiglich, District Judge
                      Scott W. Edwards
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     3
(0) I 947* 400